Per Curiam. Appellant, Randy Ladon Anderson, was convicted of capital murder in Chicot County Circuit Court on February 16, 2001. Appellant was sentenced to execution. Appellant was represented by John F. Gibson at trial. On July 11, 2001, a Motion to be Relieved of Counsel was filed by John F. Gibson, attorney for the Appellant Randy Ladon Anderson. That on or about June 14, 2001, counsel for the Appellant received a letter from the appellant informing him that he decided to hire Mr. Samuel Perroni to handle his appeal. On July 2, 2001, a Motion for Substitution of Appellate Counsel was filed on behalf of Appellant Randy Ladon Anderson by Attorney Samuel Perroni. In his motion, counsel states that Appellant consulted and retained the attorneys of Perroni & James to assist him in his appellate efforts or post-conviction relief.  We grant John F. Gibson’s motion to be relieved of counsel and grant Samuel Perroni’s motion to be substituted as Appellant’s attorney in this matter.